Title: From Thomas Jefferson to Mary Jefferson, 5 January 179[1]
From: Jefferson, Thomas
To: Jefferson, Mary



Philadelphia Jan. 5. 1790. [i.e., 1791]

I did not write to you, my dear Poll, the last week, because I was really angry at recieving no letter. I have now been near nine  weeks from home, and have never had a scrip of a pen, when by the regularity of the post, I might recieve your letters as frequently and as exactly as if I were at Charlottesville. I ascribed it at first to indolence, but the affection must be weak which is so long over-ruled by that. Adieu.

Th: J.

